Citation Nr: 1759537	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-28 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for an upper respiratory condition, to include sinusitis and allergic rhinitis.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served from June 2002 to November 2002 (active duty for training), January 2003 to June 2004 (active duty), January 2006 to June 2007 (active duty), February 2008 to May 2008 (active duty for training), and April 2009 to July 2010 (active duty).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Regarding the Veteran's claim of entitlement to service connection for a respiratory condition, the Board notes that the Veteran's initial claim was for service connection for sinusitis.  The medical evidence of record also indicates that the Veteran has been diagnosed with allergic rhinitis.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Given the foregoing, the Board has re-characterized the issue as styled on the title page.  Similarly, the issue of entitlement to service connection for PTSD has been re-characterized as encompassing all identified psychiatric disabilities.

In August 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge, a transcript of which has been associated with the claims file.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is required prior to adjudicating the issues on appeal.

Outstanding Records

Remand is required to obtain VA treatment records.  The AOJ obtained VA treatment records from the Charleston, South Carolina VA Medical Center (VAMC) dated from August 2010 to May 2015.  However, an August 2010 VA treatment record notes that the Veteran was treated at the Fayetteville VAMC in 2007, and, in a July 2013 VA addendum opinion relating to headaches, the examiner noted that the Veteran was treated at the Fayetteville VAMC in 2007.  As such, on remand, the AOJ should associate all of the Veteran's outstanding VA treatment records with the claims file.  38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  Additionally, as the record reflects that the Veteran receives ongoing VA treatment, any updated treatment records should be obtained on remand.

Left Knee

The Veteran contends that his current left knee condition is the result of a left knee injury he sustained during active military service.

Service treatment records show that the Veteran was seen for left knee symptoms in January 2010, February 2010, and March 2010.  

The Veteran was afforded a VA examination in November 2011, at which time no left knee condition was noted, and, consequently, no etiology opinion was proffered.  However, subsequent VA and private treatment records show several left knee diagnoses, including torn left medial meniscus and left knee internal derangement.  See September 2012 VA Treatment Record; January 2014 Private Treatment Record. 

In light of the service treatment records showing treatment for a left knee injury and recent treatment records showing left knee diagnoses, the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently diagnosed left knee conditions.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").

Upper Respiratory Condition

The Veteran contends that he has an upper respiratory condition, claimed as sinusitis, that had its onset in service.  Service treatment records do not show treatment for sinusitis or rhinitis; however, the Veteran reported experiencing a runny nose on a May 2004 post-deployment health assessment.  During the August 2016 Board hearing, the Veteran testified that he received treatment for sinusitis in basic training in 2002.  He also testified that he continued to have symptoms throughout his periods of active service, but that he self-treated with over-the-counter medications.

The Veteran was afforded a VA examination in November 2011.  The examiner indicated that the Veteran did not have sinusitis, but did have allergic rhinitis.  However, the examiner did not offer an etiology opinion.  

In light of the Veteran's statements regarding symptoms in service and the diagnosis of rhinitis at the November 2011 VA examination, the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently diagnosed upper respiratory conditions.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").

GERD

The Veteran contends that he was first diagnosed with GERD during either his 2008 period of active duty for training or during his 2009-2010 period of active duty.  See August 2016 Hearing Transcript.  Service treatment records do not document any treatment or complaints related to GERD.  However, during an April 2010 post-deployment health assessment, the Veteran reported experiencing frequent indigestion/heartburn during his deployment.

The Veteran was afforded a VA examination in February 2013.  The examiner diagnosed the Veteran with GERD and opined that it was less likely as not related to service because "[i]n the post deployment document DD form 2796 dated April 26, 2010, Veteran marked 'NO' to question if he had heartburn."  

The Board finds that the examiner's rationale is based on an inaccurate factual premise in that, as noted above, the April 2010 post-deployment health assessment does not show that the Veteran reported no heartburn.  Although the Veteran indicated that he did not go to sick call for heartburn or indigestion, the document clearly shows that the Veteran reported experiencing heartburn/indigestion during the deployment.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Because there are no other probative opinions in the record, an addendum opinion is necessary.  


Acquired Psychiatric Disorder

The Veteran's service records show that he served in Afghanistan from July 2003 to April 2004, Kuwait/Iraq from May 2006 to April 2007, and Iraq from July 2009 to April 2010.  His listed military occupational specialty was a quartermaster and chemical equipment repairer during his periods of service from June 2002 to November 2002 (active duty for training), January 2003 to June 2004 (active duty), and January 2006 to June 2007 (active duty).  His listed military occupational specialty was a health care specialist during his periods of service from February 2008 to May 2008 (active duty for training), and April 2009 to July 2010 (active duty).  It was noted that he took combat medic advanced skills pre-deployment training in 2009.   

The Veteran has reported several in-service stressors that he contends caused his acquired psychiatric disorders.  The Veteran reported that he witnessed the deaths of multiple fellow soldiers, including his best friend, during his 2006-2007 deployment, where he served as a combat medic.  See January 2013 Statement.  Additionally, an August 2010 VA treatment record shows that the Veteran reported being in an IED explosion during his 2006-2007 deployment to Iraq.  The RO conceded the occurrence of the claimed stressors.  See July 2012 RO rating decision.  Post-service VA treatment records show multiple psychiatric diagnoses, including PTSD and adjustment disorder.  See July 2013 VA Treatment Record (PTSD); August 2010 VA Treatment Record (Adjustment Disorder).

The Veteran was afforded a VA examination in November 2010.  The examiner, who did not review the claims file, diagnosed the Veteran with adjustment disorder with anxious mood and indicated that he did not display "clinically significant symptomatology of PTSD, but he is at risk for later onset PTSD should unforeseen stressors occur."  The examiner did not offer an etiology opinion as to the diagnosed adjustment disorder with anxious mood.

As detailed above, the claims file contains lay and medical evidence of a current disorder, and an indication that the disorder may be related to service.  The Board thus finds that the Veteran's reported in-service stressors and diagnoses indicating a relationship to service is enough to meet the low threshold set forth in McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  As such, on remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his acquired psychiatric disorders.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all VA treatment records dated prior to August 2010, to include any outstanding records from the Fayetteville VAMC dated in 2007.  If no such records are located, that fact should be documented in the claims file.  

Additionally, obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the issues on appeal for the period from May 2015 to the present.  The Veteran should also be offered the opportunity to identify and/or submit any outstanding private treatment records relevant to his claim.

2. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and likely etiology of any left knee conditions.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed left knee condition, to include torn left medial meniscus and left knee internal derangement, had its onset in service or is related to any in-service disease, event, or injury, to include the in-service left knee complaints.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and likely etiology of any upper respiratory conditions.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed upper respiratory condition, to include allergic rhinitis, had its onset in service or is related to any in-service disease, event, or injury.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4. After all available records have been associated with the claims file, obtain a VA opinion based on a review of the record for purposes of determining the nature and etiology of the Veteran's GERD.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed. 

After reviewing the claims file, and if necessary examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's currently diagnosed GERD had its onset in service or is related to any in-service disease, event, or injury.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, to include the April 2010 post-deployment health assessment showing that the Veteran experienced heartburn/indigestion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5. After all available records have been associated with the claims file, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature and etiology of any and all acquired psychiatric disorders diagnosed proximate to, or during the pendency of, this appeal. 

The entire claims file, as well as a copy of this remand, should be made available to and reviewed by the clinician, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should render opinions as to the following:

(a) Provide diagnoses for any acquired psychiatric disorders found to be present during the pendency of this appeal.  If there are different diagnoses than those currently of record, the examiner should attempt to reconcile the diagnoses with the evidence of record. 

(b) Specifically state whether the Veteran has a current diagnosis of PTSD.  The examiner should accept as fact the Veteran's reports of being involved in an IED explosion and his general contentions regarding serving as a combat medic and seeing multiple combat deaths.  If a diagnosis of PTSD is not deemed appropriate, explain why the Veteran's reported symptoms do not meet the diagnostic criteria for PTSD and reconcile those findings with the PTSD diagnoses and positive PTSD screenings in the VA treatment records.

(c) If a diagnosis of PTSD is appropriate, the examiner must identify the specific stressor(s) underlying the PTSD diagnosis.  The examiner should specifically address whether the identified stressor(s) is adequate to support a diagnosis of PTSD; and whether the Veteran's symptoms are related to the identified stressor(s).  

(d) With respect to each acquired psychiatric disorder, other than PTSD, found to be present and/or diagnosed proximate to or during the pendency of the appeal (to specifically include adjustment disorder), the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disorder was incurred in, caused by, or is otherwise related to, the Veteran's active military service.

In rendering the requested opinions, the examiner should consider all relevant treatment records and statements of record, to include the November 2009 service treatment record showing complaints of difficulty sleeping due to nightmares; the April 2010 post-deployment health assessment noting PTSD symptoms from a previous deployment; VA treatment records showing treatment for psychiatric disorders, and the Veteran's wife's January 2013 statement regarding her observations of the Veteran's mental state. 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6. After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and then re-adjudicate the claims.  If benefits sought on appeal remain denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

